Citation Nr: 0621029	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
herpes simplex Type I and II.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an effective date earlier than June 5, 
1997, for the grant of individual unemployability.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel		










INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1968, and December 1974 to October 1976.    

This matter comes to the Board of Veterans' Appeals (Board) 
from numerous rating decisions.  An August 1989 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, granted service connection for 
herpes virus hominis, Type II, active, and assigned a 10 
percent disability evaluation.  The veteran appealed, and a 
November 1990 Board decision denied the claim for an 
increased initial rating.  The veteran appealed the latter 
determination to the United States Court of Appeals for 
Veterans Claims (Court), and an August 1992 Order of the 
Court remanded the case for further development.  Thus, an 
April 1993 Board decision remanded the case for a VA 
examination, and to obtain other federal records.  

In November 1995, the Board granted a 30 percent disability 
evaluation for service-connected herpes simplex virus hominis 
to include Type I and II.  A February 1996 rating decision 
implemented the Board decision.  A December 1996 Board 
decision (addressing other issues then in appellate status) 
found that a notice of disagreement had been filed with the 
February 1996 rating decision that assigned a 30 percent 
rating for service-connected herpes simplex; thus, the Board 
remanded the matter so that the RO could issue a statement of 
the case.

A July 1997 Board decision subsequently determined that the 
veteran had failed to perfect a substantive appeal and 
dismissed the issue of a rating in excess of 30 percent for 
herpes simplex virus hominis for a lack of jurisdiction.  The 
record reveals, however, that the veteran had, in fact, filed 
a timely VA Form 9 that had not been associated with the 
claims file, as the Board recognized in a July 1998 decision.  
A subsequent August 1998 Board decision remanded the 
increased rating issue for a VA examination.  Finally, the RO 
issued a June 2000 supplemental statement of the case 
addressing the matter of an increased rating for herpes 
simplex Type I and II (an August 2000 VA Form 21-4138 
indicated that the veteran still sought greater compensation 
for his service-connected herpes disability).    

A June 2000 rating decision granted entitlement to individual 
unemployability effective June 5, 1997.  The veteran filed a 
notice of disagreement contending that benefit should have 
been granted effective March 1, 1990.  

An October 2000 rating decision, among other things, denied 
service connection for PTSD.  A March 2004 statement of the 
case (SOC) addressed all three issues on the cover page of 
this decision (along with several others).  The veteran's 
April 2004 VA Form 9 noted that he had read the statement of 
the case and was appealing only the issues regarding service 
connection for PTSD, and an earlier effective date for the 
grant of individual unemployability.  Notably, the appeal 
regarding an a rating in excess of 30 percent for herpes 
simplex virus Type I and II had already been perfected prior 
to the March 2004 SOC-thus, the Board does not consider that 
issue to have been withdrawn simply because the veteran did 
not mention it on the April 2004 VA Form 9 with the other two 
pending issues.  

Jurisdiction subsequently shifted to the St. Petersburg, 
Florida, RO.  
 
The issues of an earlier effective date for the grant of 
individual unemployability an increased rating for herpes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran did not engage in combat, and nor has a specific 
non-combat stressor been alleged or corroborated.  



CONCLUSION OF LAW

Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
February 2001 and May 2004 letters.   

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.  In 
this case, the veteran has not received notice concerning a 
disability rating or effective date.    

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).   Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein:  The 
February 2001 and May 2004 letters provided the substantive 
standards of service connection. Also, a July 2000 letter 
asked the veteran to give a detailed description of the 
specific traumatic incident or event including dates and 
places, and to furnish the names of death of one or more 
friends.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of the issue below, 
any such downstream issue is rendered moot; thus, the veteran 
is not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran's claim of service connection for 
PTSD was initiated pre-VCAA, and he eventually received 
sufficient VCAA notification.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (holding that a timing error can be cured 
when VA employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
May 2004 letter when it stated as follows:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained the veteran's service and 
personnel records for both periods of service, as well as VA 
treatment records from 1995 to 2004.  The veteran submitted a 
statement regarding alleged combat/stressors in Vietnam.  The 
RO did not seek additional research concerning corroboration 
of any alleged stressor because as shown below, the 
information provided by the veteran was nonspecific in 
nature.  Also, the record contains a March 2000 letter from a 
VA physician concerning a diagnosis of PTSD.  Upon receiving 
the May 2004 VCAA letter concerning a claim of service 
connection for PTSD, the only additional evidence sent in by 
the veteran consisted of a copy of his substantive appeal, 
and further comment that he had previously provided specific 
details about combat related incidents.   

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  

Legal standards 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

Analysis

A review of the record in compliance with 38 U.S.C.A. 
§ 7104(a) indicates that a crucial element of service 
connection for PTSD is not shown by the evidence, that is, 
credible supporting evidence that a claimed in-service 
stressor occurred.  

It is noted that a June 2000 rating decision granted service 
connection for an anxiety disorder with panic disorder and 
agoraphobia as related to service-connected herpes simplex 
type I and II, and assigned 50 percent disability evaluation 
effective June 5, 1997.  

The veteran's DD Form 214s show that the veteran received a 
National Defense Service Medal; Vietnam Service Medal with 
Three Stars; Vietnam Campaign Medal with Device; Navy Unit 
Commendation Medal with One Bronze Star; and a Meritorious 
Unit Commendation Medal.  The veteran's personnel records 
related to the first period of service indicate that the Navy 
Unit Commendation Medal had a citation for "exceptionally 
meritorious service from 6 December 1965 to 25 July 1966 
while participating in combat operations in Southeast Asia in 
support of the Republic of Vietnam's efforts to resist 
communist aggression."  Further, during "this period of 
intensive combat operations," the USS Hancock aircraft flew 
over "11,000 combat sorties and delivered over 7,000 tons of 
ordanance against enemy forces . . . ."  In March 1966, the 
veteran was qualified to receive hostile fire pay.  He also 
received a citation and ribbon for exceptionally meritorious 
service from August 1966 to December 1967 in providing 
logistic support.   

Personnel records related to the second period of service 
contain the following:  "Campaigns:  VN Counteroffensive 
Phase III/ TET Counteroffensive."  The veteran's military 
occupational specialty was listed as "armor crewman."  

On an August 2000 VA Form 21-3128, the veteran related that 
he had a severe case of PTSD due to his combat experience in 
Vietnam.  He still had nightmares that his base was being 
overrun and everyone killed; he was so shell-shocked to the 
point that if he heard a firecracker, gunshots, or a car 
back-fire, he hit the ground.  

In response to the RO's letter soliciting stressors, the 
veteran sent in a June 1999 statement (received in August 
2000).  He related that he had been watching a television 
program called the "Battlefield Vietnam."  He experienced 
flashbacks of the war.  Particularly, the veteran related 
that he had landed at Cua Viet only three miles from the DMZ.  
He stayed about a week, and then headed to Tan My.  A week or 
two later the base at Cua Viet was hit and Navy men he knew 
there were killed.  

Then, he had been offered a ride on a C-130 going to Khe 
Shan, but declined.  Later, he learned that the C-130 had 
taken a direct hit.  

The veteran also noted that the television narrative failed 
to describe the destruction of a Marine base that had killed 
and destroyed the battalion, and the veteran's base was next 
on the hit list, and he had been appointed as the main 
machine gunman for River Patrol Boat One.  According to the 
veteran, fighter jets, huey jets, 101st Airborne Rangers and 
Marines, and fighting river patrol boats were able to fight 
back the North Vietnamese after three continuous days and 
nights.  

The veteran attached several newspaper article photocopies to 
his statement.  One recounted an incident in which a hundred 
North Vietnamese moved into a village along the Perfume River 
to harass NSA's utility boats that hauled supplies to Hue.  
PBRs, along with other forces, boxed the enemy in.  One PBR 
had been hit, but received support with additional machine 
gun fire.  The veteran also included an article involving the 
activities of Mobile Support Base One, which was a group of 
men from the Naval Support Activity in DaNang, who make sure 
I Corps got care.  Apparently a complex of five barges 
provided support to aircraft near TanMy.  The group also 
fixed damaged river patrol boats, and aided in medical care 
during the Tet Offensive.  

In terms of medical evidence, a December 1998 treatment 
record from the Detroit VA Medical Center (VAMC) noted that 
the veteran reported no current nightmares or flashbacks (as 
opposed to when he came out of service).  

A January 2000 VA treatment record noted the veteran's 
statement that he had patrolled a river while serving in 
Vietnam, and his unit had not been hit.  In February 2000, 
the veteran described his combat experiences while serving on 
a river patrol boat, and that he saw soldiers killed and 
being in danger.  

The record contains a March 2000 letter from a VA physician 
who stated that the veteran had experienced multiple traumas 
while in Vietnam.  The letter related that the veteran had 
been aboard a river patrol boat during the Tet Offensive, and 
witnessed several fellow soldiers being killed as well as the 
death of Viet Cong soldiers.  The letter stated that the 
veteran had viewed a boat take a direct rocket attack.  He 
had frequent nightmares about these combat experiences, and 
saw the enemy overrunning his camp and killing everybody.  
The VA physician noted that he had followed the veteran since 
1997.  In addition to suffering from PTSD, the veteran 
suffered from Panic Disorder and Schizophrenia.  

A September 2001 VA treatment record (from Detroit) showed an 
Axis I assessment of schizophrenia, paranoid type.  

A December 2001 VA treatment record (from Houston) contained 
the veteran's statement that his worst experience was during 
the Tet offensive when his unit was almost overrun by enemy 
which was six miles away but they were kept at bay by 
airstrikes for several days.  The diagnosis was rule out 
PTSD.  

A January 2003 general psychiatry note from the Atlanta VAMC 
showed an assessment of generalized anxiety disorder versus 
panic disorder by history.  An August 2003 mental health 
screening assessment at VA Sierra Nevada noted several 
diagnoses over the previous few years including 
schizophrenia, bipolar, and PTSD.  After a mental status 
examination, diagnostic impressions included Axis I 
schizophrenia, paranoid.  

Considering the absence of any awards or decorations 
indicating combat exposure, and for other reasons explained 
below, it is determined that the veteran did not engage in 
combat as intended by the law.  VAOPGCPREC 12-99 (defining 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b)).  Particularly, the veteran asserted several times 
that places he had once been or could have been suffered 
attacks-the veteran did not describe with any specificity 
that he had actually been at various places during an attack.  
The veteran has not reported that he ever participated in 
events constituting an actual fight or encounter with enemy 
forces (though he asserted that he had been main machine 
gunman for River Patrol Boat One, he did not describe an 
actual encounter with combatants).   See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Also, the veteran stated 
in a VA treatment record that a major attack had been 
prevented from reaching his unit due to an intervention of 
U.S. military force.  

Moreover, the notation in the veteran's service personnel 
records that listed "Campaigns:  VN Counteroffensive Phase 
III/ TET Counteroffensive," does not, in itself, establish 
that the veteran engaged in combat.  See VAOPGCPREC 12-99.  
Even when viewed in relation to the veteran's other 
statements, and submitted newspaper articles, actual 
incidence of combat, beyond a generalized historical account, 
has not been identified.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred. Dizoglio, 9 Vet. App. at 166.  Rather, the 
claimant must provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen, 10 Vet. App. at 147.  In that regard, as a 
matter of law, "credible supporting evidence that the 
claimed in-service event actually occurred" cannot be 
provided by a medical opinion based on post-service 
examination. Moreau v. Brown, 9 Vet. App. 389, 394-96 (1996).  
As such, the March 2000 letter from the VA physician cannot 
be relied upon to provide credible evidence that a claimed 
in-service event actually occurred.  

The veteran's reported traumatic stressful experiences have 
been nonspecific and/or hypothetical in nature (meaning the 
veteran has not provided details regarding the names of 
persons killed, and details regarding any stressor event, and 
some battle events struck places he could have been), and it 
is not possible for VA to make an attempt to conduct the 
appropriate evidentiary development to corroborate any 
claimed stressors.  

It is noted that when the veteran initially raised the issue 
of PTSD, he contended that he had PTSD due to sexual trauma 
because he had herpes.  His contentions regarding PTSD, 
however, primarily involved allegations concerning exposure 
to military events.  The veteran has not otherwise alleged an 
incidence of sexual trauma in service.  

Also, the record contains a 1998 Social Security 
Administration decision that found the veteran was disabled 
within the meaning of the Act.  A June 1997 mental status 
examination diagnosed the veteran as having social phobia 
based upon people's fear reactions to his herpes simplex 
symptoms.  The determination otherwise does not speak to the 
necessary requirements under 38 C.F.R. § 3.304(f) for a claim 
of service connection for PTSD.     

For the foregoing reasons, the Board is unable to find as a 
factual matter that an alleged stressor occurred.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case and the claim for service connection for PTSD 
must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for PTSD is denied.  


REMAND

It is noted that the remaining two pending issues were 
initiated prior to enactment of the VCAA, and particularly in 
light of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the veteran is entitled to appropriate VCAA 
notification.

Also, in terms of the claim for an earlier effective date 
than June 5, 1997, for the grant of individual 
unemployability, the March 2004 statement of the case did not 
provide regulations concerning earlier effective dates.  See 
38 C.F.R. § 19.29(b) (a statement of the case must contain, 
among other things, a summary of the applicable laws and 
regulations, with appropriate citations).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a VCAA letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the letter includes information 
concerning an increased disability rating 
and an effective date for the award of 
benefits.  The letter should ask the 
veteran to identify any outstanding and 
recent treatment records concerning his 
service-connected herpes simplex Type I 
and Type II.  

The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should update the record with 
any recent and outstanding VA treatment 
records.  If warranted upon the receipt of 
any additional medical evidence (either 
from the veteran or VA), the RO should 
provide the veteran a VA examination to 
assess the current severity of his herpes 
simplex Type I and II.

3.  Then, the RO should readjudicate the 
veteran's claims for a rating in excess of 
30 percent for service-connected herpes 
simplex Type I and II, and an effective 
date earlier than June 5, 1997, for the 
grant of individual unemployability.  If 
the determination of the claims remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
with applicable law and regulations 
pertaining to effective dates and provide 
him a reasonable period of time to respond 
before this case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


